— Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, imposed December 6, 1978, upon a conviction of criminal sale of marihuana in the second degree, on his plea of guilty, the sentence being an indeterminate prison term not to exceed four years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a five-year period of probation and case remanded to the County Court to fix the terms and conditions of probation *890and for further proceedings pursuant to GPL 460.50 (subd 5). In our opinion the defendant should have been sentenced to a period of probation. Rabin, J. P., Gulotta, Shapiro and Cohalan, JJ., concur.